DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant's election with traverse of election of Species A and claims 1, 4, 5, 7-9, 11, 14-23 in the reply filed on 02/07/2022 is acknowledged. Applicant’s traversal appears to arguing that all the claims read on the elected species. However, claims 8-9,11,12,20,22, and 23 recite feature different heights for outer container, void, strap and faster and ledge, which is directed towards non-elected Species shows in Fig.4,7,8 and 5. Accordingly, claim(s) 8-9,11,12,20,22, and 23 are additionally withdrawn from consideration. Claims 1,4-5,7,13-19 and 21 will be examined.
The requirement is still deemed proper and is therefore made FINAL.

Drawings
The drawings are objected to because “indent” in claim 14 and “interface” in claim 5 is not labeled.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claim(s) 1,4,13, and 19 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Iskra (US20020011492A1).

Regarding claim 1, Iskra teaches A device for protecting an inner container, the device comprising (Fig.1 shows assembly 10 with inner tube 14): 

wherein the outer protective body defines an the internal cavity with an open end (Fig.1 shows the outer tube having internal cavity with open top 20); 
wherein the outer protective body is configured to prevent breakage of the inner container(As seen in fig.5 the outer tube 12 is capable of prevent breakage of inner tube 14 since it is housed inside the outer tube); 
wherein the inner container includes an interior volume that is vacuum sealed by a lid that is configured to cooperatively engage with the outer protective body to concentically form a seal between the outer protective body and the inner container(Fig.5 shows the inner tube 14 has an interior volume that can be vacuum sealed by the closure 16 that is configured to cooperatively engage the outer tube 12 body to concentrically form a seal between the outer tube 12 and inner tube 14).

Regarding claim 4, the reference as applied to claim 1 above discloses all the limitations substantially claimed. Iskra further teaches wherein the inner container is removably attached to in the internal cavity of the outer protective body (Fig.1 shows the inner tube 14 being removably attached in the internal cavity of the outer tube 12 as seen in fig.5 when inner tube is inserted into outer tube).

Regarding claim 13, the reference as applied to claim 1 above discloses all the limitations substantially claimed. Iskra further teaches wherein the outer protective body is made of a 


Regarding claim 19, the reference as applied to claim 1 above discloses all the limitations substantially claimed. Iskra further teaches wherein the inner container is configured to be used for the separation of platelet rich fibrin clot (Fig.1 the inner tube 14 can be capable to be used for separation of clot).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5, 7 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over references as applied to claim 1 above and further in view of Ulin (US20060147352A1).


Ulin does teach wherein the outer protective body comprises an interface configured to receive a lid (Fig. 2 shows the sleeve 20 having flange 25 that is configured to receive a cap 40). 
 It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the outer tube disclosed by Iskra by adding the flange as disclosed by Ulin in order to have firm engagement with the sleeve 20.

Regarding claim 7, the reference as applied to claim 1 above discloses all the limitations substantially claimed. Iskra does not teach wherein the outer protective body is sized at a height less than the height of the inner container.
Ulin does teach wherein the outer protective body is sized at a height less than the height of the inner container (Fig.2 shows the sleeve height being less than the height of the vessel 10). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the outer tube disclosed by Iskra by making the outer tube height less than inner tube as disclosed by Ulin in order to make the extraction of the inner tube easier compared to if the inner and outer tube were the same height it would be harder to extract the inner tube. 

Regarding claim 14, the reference as applied to claim 1 above discloses all the limitations substantially claimed. Iskra does not teach wherein the lid comprises an indent configured to be pierced with a needle. 
.

10.	Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over references as applied to claim 1 above and further in view of Stekloff (US5791476A)

Regarding claim 15, the reference as applied to claim 1 above discloses all the limitations substantially claimed. Iskra does not teach wherein the outer protective body, the inner container and a lid are disposed in a sterilized housing.
Stekloff does teach wherein the outer protective body, the inner container and a lid are disposed in a sterilized housing (Fig.1 shows the envelope  12 where vial 50 is stored in the pocket 26 which is closed by the flap portion 38).It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the assemble of inner, outer and closure disclosed by Iskra by placing it in an envelope  as disclosed by Stekloff in order to secure the assembly of vials in envelope which protects the vials from breakage during transporting and storage.

Claim 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over references as applied to claim 1 above and further in view of Ahem (US20090281516A1).

Regarding claim 16, the reference as applied to claim 1 above discloses all the limitations substantially claimed. Iskra does not teach wherein the inner container further comprises an additive.
Ahem does teach wherein the inner container further comprises an additive (Fig.1 shows the tube 10 that can comprise additive such as anticoagulants). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the inner tube disclosed by Iskra by adding the additive like anticoagulants as disclosed by Ahem in order to perform specimen collection. “. For examples, additives useful in blood or urine analysis, e.g., procoagulants or anticoagulants, are often disposed into the tube. As known in the art, blood analysis is often performed on serum, and procoagulants are typically used to enhance the rate of clotting.”(0054, Ahem)


Regarding claim 17, the reference as applied to claim 16 above discloses all the limitations substantially claimed. Iskra as modified in claim 16 further teaches wherein the additive comprises an anticoagulant compound (As state above in claim 16 Fig.1 shows the tube 10 that can comprise additive such as anticoagulants.)

Regarding claim 18, the references as applied to claim 16 above discloses all the limitations substantially claimed. Iskra as modified in claim 16 further teaches wherein the device is configured to be processed in a centrifuge when assembled (Fig.1 assembly 10 is capable to be processed in a centrifuge when assembled).

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over references as applied to claim 1 above and further in view of Shepard (US5511558A).

Regarding claim 21, the references as applied to claim 1 above discloses all the limitations substantially claimed. Iskra does teach wherein the inner container is made of plastic (0010- “Preferably, the inner container is formed from polypropylene (PP))”. Iskra does not teach wherein the plastic is PET.
Shepard does teach wherein the container is made of PET or glass (Fig.1 tube 12 can be made of glass or PET). “The tube may be of glass or preferably plastic. Suitable plastics are polypropylene (PP), polyethylene terephthalate (PET) and polystyrene (PS)”(Shepard, Col.3 lines 30-35) It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the inner tube material disclosed by Shepard by making the inner tube to be PET or glass as disclosed by Shepard due to easy availability of those materials.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 for additional prior art.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRINCE PAL whose telephone number is (571)272-7525. The examiner can normally be reached M-Th, 7:30 AM - 6 PM (EST), 1st Friday Flex.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANTHONY STASHICK can be reached on (571)272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PRINCE PAL/Examiner, Art Unit 3735                                                                                                                                                                                                        
/STEVEN A. REYNOLDS/Primary Examiner, Art Unit 3735